DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 4, 2021 has been entered.
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Fujino and Shigeta teach that the guide should be as close to the ground as possible and there is no teaching to place a centring system at a distance from the bottom of the body of water, above a water line is directed towards newly amended subject matter that could not have been addressed in the previous office action.  These newly introduced claim limitations are addressed in the rejection below with a modified combination of Jung and Shigeta.  Examiner notes that Jung discloses the centring system being positioned above the water line as claimed.  Examiner further notes that claims 46-50 do not require the centring system to be positioned above the water line.
Applicant’s argument that Fujino and Shigeta do not show a system that could be used without going beyond the noise mitigation screen is directed towards newly amended subject matter that could not have been addressed in the previous office action.  These newly introduced claim limitations are .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second centre system at a position below the water line of claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 36 is objected to because of the following informalities:  “noise mitigation” should be added before the second instance of “system” in line 1 for clarity, “and” should be deleted from line 6, and “and” should be added to the end of line 10.  Appropriate correction is required.
Claim 38 objected to because of the following informalities:  “hydraulical” appears to be a misspelling of “hydraulic” in line 2.  Appropriate correction is required.
Claim 39 objected to because of the following informalities:  “firs” appears to be a misspelling of “first” in line 2.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  “a” should be changed to “the” in line 3 for consistency with the other elements which reference features in the preamble.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “second coupling means” in claims 40-42, “drive means” in claims 38, 49 and 50, and “coupling means” in claim 48.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the wording of “each of the first coupling means fixed to the inner wall of the noise mitigation screen at a position above the water line and extending inward to engage the pile and each of the second coupling means engaging the pile” in lines 9-10 is confusing.  The limitation states that the first coupling means extend inward to engage the pile and that the second coupling means engage the pile but it is unclear how both the first and second coupling means can engage the pile.  It appears that Applicant intends to claim that the first coupling means extend inward toward the pile.  Thus, for purposes of examination, the examiner interprets “each of the first coupling means fixed to the inner wall of the noise mitigation screen at a position above the water line and extending inward 
Regarding claim 37, it is unclear whether “a centring force” in line 2 is the same as or different than and in addition to “a centring force” in claim 36 because of the double positive recitation of “a centring force”.  For purposes of examination, the examiner interprets “a centring force” to mean “the centring force”.
Regarding claim 38, it is unclear whether “a centring force” in line 2 is the same as or different than and in addition to “a centring force” in claim 36 because of the double positive recitation of “a centring force”.  For purposes of examination, the examiner interprets “a centring force” to mean “the centring force”.
Regarding claim 39, the wording of “the centre system comprises three firs coupling means and three second coupling means, and the drive system comprises three drive means” in lines 1-3 is confusing.  It is unclear whether “three firs coupling means and three second coupling means” and “three drive means” are the same as or different than “first and second coupling means” and “a plurality of drive means” in claim 36, respectively, because of the double positive recitation of “first coupling means”, “second coupling means”, and “drive means”.  For purposes of examination, the examiner interprets “the centre system comprises three firs coupling means and three second coupling means, and the drive system comprises three drive means” to mean “the centre system comprises three of the first coupling means and three of the second coupling means, and the drive system comprises three of the drive means”.
Regarding claim 43, it is unclear which system is meant by “the system” in line 1 because multiple systems are previously recited (e.g. noise mitigation system, centre system, drive system).  For 
Regarding claim 46, the wording of “arranging a noise mitigation screen around the pile such that the noise mitigation screen and pile have a common longitudinal axis and the noise mitigation screen extends on one side from the bottom of the body of water to above a water line” in lines 3-5 is confusing.  How can the screen be both “around the pile” and “on one side” at the same time?  A screen positioned around a pile would be on all sides of the pile.  What does on one side mean?  Does the screen only extend from the bottom of the body of water to above a water line on a single side while the other side is shorter?  For purposes of examination, the examiner interprets “arranging a noise mitigation screen around the pile such that the noise mitigation screen and pile have a common longitudinal axis and the noise mitigation screen extends on one side from the bottom of the body of water to above a water line” to mean “arranging a noise mitigation screen around the pile such that the noise mitigation screen and pile have a common longitudinal axis and the noise mitigation screen extends from the bottom of the body of water to above a water line”.  Claims 47-50 are rejected for depending from a rejected claim.
Regarding claim 47, the wording of “using a centring system comprising three coupling means driven by a drive system, the three coupling means fixed to the inner circumference of the noise mitigation screen and engaging the pile with a centring force” in lines 2-4 is confusing.  It is unclear 
Regarding claim 48, the wording of “the centring system engages the pile with at least one of the following: a levering means, a rolling means and a sliding means” in lines 1-2 is confusing.  The levering means, rolling means and sliding means are positively recited as new structural elements.  The specification and drawings, however, show that the levering means, rolling means and sliding means are embodiments for the coupling means which are previously recited in claim 46.  It is unclear how the levering means, rolling means and sliding means could be present in addition to the coupling means as claimed.  Thus, for purposes of examination, the examiner interprets “the centring system engages the pile with at least one of the following: a levering means, a rolling means and a sliding means” to mean “the centring system engages the pile with the plurality of coupling means which include at least one of the following: a levering means, a rolling means and a sliding means”.
Regarding claim 49, the wording of “using a plurality of hydraulic cylinders” in line 2 is confusing.  The hydraulic cylinders are positively recited as new structural elements.  The specification and 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-39, 41-43 and 45-50 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (WO 2010/151121) in view of Shigeta (JP 8-92958).
Regarding claim 36, Jung discloses a noise mitigation system for offshore pile driving (e.g. Fig. 1, abstract), the system comprising: a noise mitigation screen (e.g. 5) extending from a ground (e.g. 3) on a first end to above a water line (e.g. top of 4) on a second end along a central axis (e.g. Fig. 1), the noise mitigation screen comprising a cylindrical inner wall (e.g. 7) and a cylindrical outer wall (e.g. 6) surrounding the inner wall and spaced from the inner wall (e.g. 8, Fig. 1); a pile extending along the central axis through the noise mitigation screen to be driven into the ground under water (e.g. 2, Fig. 1); and a centre system fixed to the noise mitigation screen at a position above the water line and extending inward to engage the pile for centring the pile along the central axis (e.g. 15, Fig. 1, page 8, lines 18-19).  Jung further discloses that the centre system is adjustable (e.g. page 8, lines 19-22) but does not explicitly disclose any details of the centre system such as first and second coupling means and a drive system comprising a plurality of drive means.  Shigeta teaches a system for pile driving (e.g. Fig. 
Regarding claims 37 and 38, the combination of Jung and Shigeta further discloses that each of the plurality of drive means is a hydraulic cylinder (e.g. Shigeta, C, Fig. 5, paragraph 0028 of translation) and synchronizing the elements of the centre system for evenly applying a centring force to the pile (e.g. Jung, page 8, lines 18-22 and Shigeta, paragraphs 0028 and 0040 of translation) however the 
Regarding claim 39, the combination of Jung and Shigeta further discloses that the centre system comprises three first coupling means and three second coupling means, and the drive system comprises three drive means (e.g. Shigeta, Fig. 5, paragraph 0024 of translation).
Regarding claim 41, the combination of Jung and Shigeta further discloses that each of the second coupling means comprises a rolling means (e.g. Shigeta, 5, Fig. 5, paragraph 0028 of translation).
Regarding claim 42, the combination of Jung and Shigeta further discloses that each of the second coupling means comprises a sliding means (e.g. Shigeta, 2 and/or 5, Fig. 5, paragraph 0028 of translation).
Regarding claim 43, the combination of Jung and Shigeta does not explicitly disclose a second centre system.  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to add a second centre system below the water line to the noise mitigation system of Jung and Shigeta because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Further, an additional centre system spaced apart from the first centre system (i.e. below the water line) would provide the expected benefit of increasing and distributing the centering force, thus further ensuring that the pile is centered as desired.  Examiner notes that a second centre system would be identical to the first centre system and would therefore 
Regarding claim 45, the combination of Jung and Shigeta further discloses that the noise mitigation screen is one integral elongated cylinder (e.g. Jung, Fig. 1).
Regarding claim 46, Jung discloses a method of centring a pile (e.g. 2) within a noise mitigation screen (e.g. 5) in an offshore system where the pile is driven into the bottom (e.g. 3) of a body of water (e.g. 4, Fig. 1), the method comprising: arranging a noise mitigation screen (e.g. 5) around the pile (e.g. 2) such that the noise mitigation screen and pile have a common longitudinal axis and the noise mitigation screen extends on one side from the bottom of the body of water to above a water line (e.g. Fig. 1, page 8, lines 18-19); centring the pile within the noise mitigation screen with a centring system fixed to the noise mitigation screen at a distance from the bottom of the body of water (e.g. Fig. 1, page 8, lines 18-19) and engaging the pile with a centring force (e.g. Fig. 1, page 8, lines 18-19 wherein a centring force is required to ensure that the pile remains centred as disclosed.  Jung further discloses that the centring system is adjustable (e.g. page 8, lines 19-22) but does not explicitly disclose any details of the centring system such as being fixed to the inner circumference of the noise mitigation screen or a plurality of coupling means driven by a drive system for engaging the pile.  Shigeta teaches a method of centring a pile (e.g. P) within a screen (e.g. H) in a system where the pile is driven into the ground (e.g. Fig. 7, abstract), the method comprising: arranging a screen (e.g. H) around the pile (e.g. P) such that the screen and pile have a common longitudinal axis (e.g. Fig.’s 1 and 5); centring the pile within the screen with a centring system fixed to the inner circumference of the screen (e.g. 2-5 and C, Fig. 5, paragraph 0040 of translation) and engaging the pile with a centring force with a plurality of coupling means (e.g. 5, Fig.’s 1 and 5) driven by a drive system (e.g. C, Fig. 5, paragraphs 0028 and 0040 of translation).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use the centre system taught by Shigeta for the centre system of Jung because both the 
Regarding claim 47, the combination of Jung and Shigeta further discloses that the step of centring the pile within the noise mitigation screen comprises using a centring system comprising three coupling means driven by a drive system, the three coupling means fixed to the inner circumference of the noise mitigation screen and engaging the pile with a centring force (e.g. Shigeta, as described above, Fig. 5, paragraph 0024 of translation).
Regarding claim 48, the combination of Jung and Shigeta further discloses that the centring system engages the pile with at least one of the following: a levering means, a rolling means and a sliding means (e.g. Shigeta, 5, Fig. 5, paragraph 0028 of translation).
Regarding claim 49, the combination of Jung and Shigeta further discloses that the centring the pile within the noise mitigation screen comprises using a plurality of hydraulic cylinders, each hydraulic cylinder coupled to one of the coupling means to provide the driving force for the coupling means (e.g. Shigeta, C, Fig. 5, paragraph 0028 of translation).
Regarding claim 50, the combination of Jung and Shigeta further discloses synchronizing the elements of the centre system (e.g. Jung, page 8, lines 18-22 and Shigeta, paragraphs 0028 and 0040 of translation) but does not explicitly disclose that the hydraulic cylinders are mutually hydraulically series .
Claims 36 and 39-49 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (WO 2010/151121) in view of Kato (JP 8-49235).
Regarding claim 36, Jung discloses a noise mitigation system for offshore pile driving (e.g. Fig. 1, abstract), the system comprising: a noise mitigation screen (e.g. 5) extending from a ground (e.g. 3) on a first end to above a water line (e.g. top of 4) on a second end along a central axis (e.g. Fig. 1), the noise mitigation screen comprising a cylindrical inner wall (e.g. 7) and a cylindrical outer wall (e.g. 6) surrounding the inner wall and spaced from the inner wall (e.g. 8, Fig. 1); a pile extending along the central axis through the noise mitigation screen to be driven into the ground under water (e.g. 2, Fig. 1); and a centre system fixed to the noise mitigation screen at a position above the water line and extending inward to engage the pile for centring the pile along the central axis (e.g. 15, Fig. 1, page 8, lines 18-19).  Jung further discloses that the centre system is adjustable (e.g. page 8, lines 19-22) but does not explicitly disclose any details of the centre system such as first and second coupling means and a drive system comprising a plurality of drive means.  Kato teaches a system for pile driving (e.g. Fig. 6), the system comprising: a screen extending along a central axis, the screen comprising a cylindrical inner wall (e.g. 3, Fig. 6); a pile extending along the central axis through the screen to be driven into the ground (e.g. 2, Fig. 6); a centre system (e.g. 9) comprising first and second coupling means (e.g. 11 and 13/14, respectively), each of the first coupling means fixed to the inner wall of the screen and extending inward to engage the pile (e.g. 11, Fig.’s 4 and 6) and each of the second coupling means engaging the 
Regarding claim 39, the combination of Jung and Kato further discloses that the centre system comprises three first coupling means and three second coupling means, and the drive system comprises three drive means (e.g. Kato, paragraph 0011, wherein 4 of the first coupling means, second coupling means, and drive means are disclosed and Applicant has not limited the invention to having only 3 of the first coupling means, second coupling means, and drive means, thus any 3 of the 4 first coupling means, second coupling means, and drive means satisfy this limitation).
Regarding claim 40, the combination of Jung and Kato further discloses that each of the second coupling means comprises a levering means (e.g. Kato, 14, Fig.’s 4 and 6).
Regarding claim 41, the combination of Jung and Kato further discloses that each of the second coupling means comprises a rolling means (e.g. Kato, 13, Fig.’s 4 and 6).
Regarding claim 42, the combination of Jung and Kato further discloses that each of the second coupling means comprises a sliding means (e.g. Kato, 13, Fig.’s 4 and 6).
Regarding claim 43, the combination of Jung and Kato does not explicitly disclose a second centre system.  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to add a second centre system below the water line to the noise mitigation system of Jung and Kato because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Further, an additional centre system spaced apart from the first centre system (i.e. below the water line) would provide the expected benefit of increasing and distributing the centering force, thus further ensuring that the pile is centered as desired.  Examiner notes that a second centre system would be identical to the first centre system and would therefore include a plurality of coupling means fixed to the inner wall of the noise mitigation screen and extending inward to engage the pile.
Regarding claim 44, the combination of Jung and Kato further discloses that the centre system and the drive system extends only between an inner circumference of the noise mitigation screen and an outer surface of the pile (e.g. Kato, Fig.’s 4 and 6).
Regarding claim 45, the combination of Jung and Kato further discloses that the noise mitigation screen is one integral elongated cylinder (e.g. Jung, Fig. 1).
Regarding claim 46, Jung discloses a method of centring a pile (e.g. 2) within a noise mitigation screen (e.g. 5) in an offshore system where the pile is driven into the bottom (e.g. 3) of a body of water (e.g. 4, Fig. 1), the method comprising: arranging a noise mitigation screen (e.g. 5) around the pile (e.g. 2) such that the noise mitigation screen and pile have a common longitudinal axis and the noise mitigation screen extends on one side from the bottom of the body of water to above a water line (e.g. Fig. 1, page 8, lines 18-19); centring the pile within the noise mitigation screen with a centring system fixed to the noise mitigation screen at a distance from the bottom of the body of water (e.g. Fig. 1, page 8, lines 18-19) and engaging the pile with a centring force (e.g. Fig. 1, page 8, lines 18-19 wherein a centring force is required to ensure that the pile remains centred as disclosed.  Jung further discloses 
Regarding claim 47, the combination of Jung and Kato further discloses that the step of centring the pile within the noise mitigation screen comprises using a centring system comprising three coupling means driven by a drive system, the three coupling means fixed to the inner circumference of the noise mitigation screen and engaging the pile with a centring force (e.g. Kato, Fig. 6, paragraph 0011, wherein 4 of the coupling means and drive means are disclosed and Applicant has not limited the invention to having only 3 of the coupling means and drive means, thus any 3 of the 4 coupling means and drive means satisfy this limitation).
Regarding claim 48, the combination of Jung and Kato further discloses that the centring system engages the pile with at least one of the following: a levering means, a rolling means and a sliding means (e.g. Kato, 13 and/or 14, Fig.’s 4 and 6).
Regarding claim 49, the combination of Jung and Kato further discloses that the centring the pile within the noise mitigation screen comprises using a plurality of hydraulic cylinders, each hydraulic cylinder coupled to one of the coupling means to provide the driving force for the coupling means (e.g. Kato, 18, paragraph 0011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.N.L./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678